Citation Nr: 1206309	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  09-07 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to May 5, 2011, and in excess of 20 percent from May 5, 2011, for service-connected residuals of a back injury.

 2.  Entitlement to a disability rating in excess of 10 percent prior to May 5, 2011, and in excess of 20 percent from May 5, 2011, for service-connected residuals of a right knee injury.


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to September 1987 and from January 1989 to May 1992.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDINGS OF FACT

1.  The evidence of record shows that prior to May 5, 2011, the Veteran's service-connected residuals of a back injury were manifested by normal flexion greater than 60 degrees and a combined range of motion of the thoracolumbar spine greater than 120 degrees with consideration of pain and no evidence of abnormal gait, abnormal spinal contour, ankylosis or intervertebral disc syndrome.  

2.  The evidence of record reveals that from May 5, 2011, the Veteran's service-connected residuals of a back injury are manifested by forward flexion of the thoracolumbar spine limited to 20 degrees with consideration of pain and no evidence of ankylosis or intervertebral disc syndrome.  

3.  The evidence of record shows that prior to May 5, 2011, the Veteran's service-connected right knee disability was characterized by X-ray evidence of arthritis, full extension to zero degrees, flexion limited to 55 degrees with no evidence of ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage or impairment of the tibia and fibula.  

4.  The evidence of record reveals that from May 5, 2011, the Veteran's service-connected right knee disability is manifested by X-ray evidence of arthritis, full extension to zero degrees, flexion limited to 20 degrees with consideration of pain on movement, but it is not characterized by recurrent subluxation or lateral instability, ankylosis or impairment of the tibia and fibula.  



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for residuals of a back injury have not been met prior to May 5, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2011).

2.  The criteria for a 40 percent disability rating for residuals of a back injury have been met from May 5, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2011).

3.  The criteria for a disability rating in excess of 10 percent for the Veteran's service-connected residuals of a right knee injury have not been met prior to May 5, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5256-5262 (2011).  

4.  The criteria for a disability rating in excess of 20 percent for the Veteran's service-connected residuals of a right knee injury have not been met from May 5, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5256-5262 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For increased-compensation claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

After careful review of the claims folder, the Board finds that a letter dated in January 2007 satisfied the duty to notify provisions prior to the initial AOJ decision in May 2007.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter informed the Veteran that he should submit evidence showing his service-connected residuals of a back injury and right knee injury have increased in severity.  The letter listed examples of evidence that may show an increase in a disability, such as a statement from his doctor containing physical and clinical findings and lay statements based on personal knowledge of how the disability has become worse.  The Veteran was informed of the types of medical or lay evidence that was for consideration in rating the disability at issue, including evidence as to the impact of his disability on his employment.  The Veteran was also provided with the following examples of evidence that may affect his disability rating: information about on-going treatment records, recent Social Security determinations, statements from his employer about job performance, lost time or other information, and lay statements discussing the Veteran's disability symptoms from those who have witnessed how they affect him.  The Veteran was advised of how VA determines the disability rating and effective date.  Furthermore, the letter notified the Veteran of the evidence that VA will seek to provide and the information the Veteran is expected to provide in substantiating his claims.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records and VA examination reports dated in January 2007 and May 2011.

The January 2007 and May 2011 VA examination reports reflect that the examiners obtained an oral history of his service-connected disabilities and evaluated the Veteran with respect to his back and right knee.  The examiners documented in detail the findings of the physical examinations, the claimed symptoms and the effect those symptoms have on his occupational functioning and daily activities.  Nonetheless, the January 2007 VA examination does not indicate that the examiner reviewed the claims file and the May 2011 examiner noted that he did not have the claims file to review in conjunction with examination.  In some instances, the United States Court of Appeals for Veterans Claims (Court) has held that a failure to review the claims file renders a VA examination inadequate for rating purposes.  See, e.g., Proscelle v. Derwinski, 2 Vet. App. 629, 932 (1992) ("The [VA] examiner should have the Veteran's full claims file available for review."), but see Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (review of claims file not required where it would not change the objective and dispositive findings made during a medical examination).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  However, the Court held in Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008), that when VA undertakes to provide a medical examination or obtain a medical opinion, the relevant inquiry is whether "the examiner providing the report or opinion is fully cognizant of the claimant's past medical history."  In this case, the VA examiners obtained a history of the Veteran's right knee and back disabilities and evaluated the Veteran's current symptoms.  The Board finds that the examiners were apprised of the relevant medical history of the Veteran as it pertains to his current claims.  Based on the foregoing, the Board concludes that the VA examinations are adequate for rating purposes.  

Furthermore, the claims file contains the Veteran's statements in support of his claims.  The Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the issues currently under appeal.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 

II.  Merits of the Claims for Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2011).  When the evidence is in relative equipoise, the Veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2011).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).  The United States Court of Appeals for Veterans Claims (Court) has emphasized that when assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.   DeLuca v. Brown, 8 Vet. App. 202 (1995).

Residuals of a Back Injury

The Veteran is currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011) for his service-connected residuals of a back injury.  Under Diagnostic Code 5237 (lumbosacral strain), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned under Diagnostic Code 5237 for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.   Forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating.   A 50 percent disability rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.

Under 37 C.F.R. § 4.71a, Plate V, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (1), appending the diagnostic code, also articulates that neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  Id., Note (1).

During the pendency of this appeal, the RO increased the disability rating assigned to the Veteran's residuals of a back injury from 10 percent to 20 percent under Diagnostic Code 5237, effective May 5, 2011.  The Board has considered whether the Veteran is entitled to a higher disability rating under the assigned stages of this appeal.  Additionally, the Board has considered whether additional staging is appropriate.  For reasons discussed in more detail below, the Board finds that the stages created by the RO are appropriate in light of the competent medical evidence of record.




Prior to May 5, 2011

The Veteran was provided with a VA examination for his back disability in January 2007.  The Veteran reported constant low back pain rated as a six or seven on a scale of one to ten.  He also noted that his low back was stiff and hard to bend and fatigued with lack of endurance.  The Veteran had flare-ups of increased low back pain that he rated a ten out of ten.  These flare-ups would occur twice per week and would last for a couple of days.  The Veteran denied symptoms of weight loss, fevers, malaise, dizziness, bladder complaints, bowel complaints or erectile dysfunction.  

Physical examination revealed that the spine, limbs, posture and gait, position of head, curvatures of spine, symmetry in appearance and symmetry and rhythm of spinal motion were within normal limits.  There was no objective evidence of pain.  The examiner noted that the Veteran made no effort on range of motion testing and he only flexed his back to 35 degrees and he had absolutely no extension.  Left and right lateral bending and left and right rotational twisting were all limited to 5 degrees due to lack of effort.  The examiner observed that the Veteran easily flexed well past 90 degrees while removing his shoes and there was no objective evidence of any limitation of motion in the back.  The examiner determined that the range of motion was affected by the Veteran's lack of effort rather than spinal injury or disease.  During a flare-up or following repetitive use, the Veteran would be additionally limited by pain, but not by weakened movement, excess fatigability or incoordination.  There was no objective evidence of painful motion, spasm, weakness or tenderness.  There was no postural abnormality, fixed deformity (ankylosis) or abnormality of the musculature of the back.  On neurological testing the Veteran had give way strength to be five out five.  The Veteran has had no incapacitating episodes during the past twelve month period with acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  The examination report documented that an MRI conducted in November 2006 revealed degenerative changes at the L4-5 and L5-S1 levels.

The Veteran's VA treatment records show that he has sought treatment for low back pain throughout the appeal period.  A September 2008 VA treatment record notes that the Veteran had diminished range of motion, but it did not report the limitation in degrees.  

The evidence of record, the most pertinent of which was discussed above, shows that prior to May 5, 2011 forward flexion of the thoracolumbar spine was not limited to 60 degrees or less and the combined range of motion of the thoracolumbar spine was greater than 120 degrees.  The Board notes that range of motion using a goniometer revealed flexion limited to 35 degrees, no extension, bilateral rotation twisting limited to 5 degrees and bilateral lateral bending limited to 5 degrees.  However, the examiner determined that this was not an accurate evaluation of the Veteran's range of motion due to his lack of effort.  Specifically, the examiner observed that the Veteran was able to extend well beyond 90 degrees in flexion when he took off his shoes.  The examiner concluded that the limitation in motion showed with the goniometer was not the result of the Veteran's service-connected disorder, but due to the Veteran's lack of effort.  There was no objective evidence of painful motion, spasm, weakness or tenderness.  During a flare-up or following repetitive use, the examiner noted that the Veteran would be additionally limited by pain, but not by weakened movement, excess fatigability or incoordination.  The examiner did not discuss in terms of degrees how the pain on flare-up would limit range of motion.  There was no postural abnormality, fixed deformity (ankylosis) or abnormality of the musculature of the back.  Therefore, the Veteran is not entitled to an evaluation higher than 10 percent under the General Rating Formula for Diseases and Injuries of the Spine prior to May 5, 2011. 

The Board further notes that no other potentially applicable diagnostic code would provide for a rating greater than 10 percent prior to May 5, 2011.  As indicated above, notes accompanying Diagnostic Code 5237 indicate neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  The medical evidence of record shows that the Veteran denied bowel or bladder problems and erectile dysfunction.  On neurological testing the Veteran had give way strength to be five out five.  There is no other evidence of record that indicates that the Veteran has neurological abnormalities as a residual of his service-connected back injury.  Accordingly, the evidence prior to May 5, 2011 does not show any evidence of neurological abnormalities due to the Veteran's low back disability.

Spine conditions may also be rated under Diagnostic Code 5243 for intervertebral disc syndrome (IVDS).  The criteria for IVDS rates the disability according to the number of "incapacitating episodes" suffered per year.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  A 20 percent rating is warranted where IVDS results in incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months and a 40 percent rating is warranted where IVDS results in incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. Id. at Note (1).  In this case, the evidence of record does not show that the Veteran has a diagnosis of IVDS.  Furthermore, the January 2007 VA examination noted that the Veteran did not have any incapacitating episodes in the past twelve months due to IVDS that required bed rest prescribed by a physician.  VA treatment records also do not reveal that the Veteran had any incapacitating episodes that required physician prescribed bed rest.  

In sum, no arguably applicable diagnostic code would result in a higher rating for the Veteran's disability for the reasons discussed in detail above for this time period.

As of May 5, 2011

The Veteran was provided with another VA examination in May 2011.  The Veteran reported constant pain in the right lumbar area that he described as throbbing pain and rated as a seven out of ten.  The pain radiated into his right buttock.  He complained of flare-ups of increased pain rated as a ten out of ten that would occur daily and last from two to three hours.  Flare-ups were precipitated by walking, bending and prolonged sitting.  During a flare-up or after repetitive use, the Veteran would be additionally limited by pain, but not by weakened movement, excess fatigability incoordination or functional loss.  The Veteran indicated that he had decreased motion; however, he denied having stiffness, fatigue, spasms, weakness, numbness, paresthesias, leg or foot weakness, bladder complaints, bowel complaints or erectile dysfunction.  The Veteran denied any hospitalization or surgery on his lumbar spine.  

Physical examination revealed no functional limitations on standing or walking.  The spine, limbs, posture and gait, position of the head, curvatures of the spine, symmetry and rhythm of spinal motion were within normal limits. There was no objective evidence of pain prior to the examination.  Range of motion testing of the lumbar spine showed that flexion was from zero to 40 degrees with pain at 20 degrees.  Extension was from zero to twenty degrees with pain at 15 degrees.  Left lateral flexion was from zero to 20 degrees with pain at 15 degrees.  Right lateral flexion was from zero to 25 degrees with pain at 20 degrees.  Bilateral rotation was from zero to 30 degrees with minor discomfort at the end of the maneuver.  The examiner determined that range of motion was not affected by factors other than spinal injury or disease, such as the Veteran's body habitus.  There was objective evidence of painful motion, but no evidence of spasm, weakness or tenderness.  There was no postural abnormality, fixed deformity (ankylosis) or abnormality of the musculature of the back.  Neurological testing revealed that the Veteran had strength of five out of five throughout.  Both tone and rapid alternating movements were within normal limits.  Pronator digit was negative.  There was no atrophy, fasciculation or tremor.  Deep tendon flexes were two out of four throughout and were bilaterally symmetrical.  Toes were down going bilaterally.  Sensory testing revealed normal light touch, pinprick, vibration and double simultaneous extinction.  Cerebellar testing revealed a normal finger to nose test bilaterally.  Romberg test was normal.  Tandem gait was fair.  

Based on the evidence of record, the most pertinent discussed above, the Board finds that at the worst flexion of the Veteran's thoracolumbar spine was limited to 40 degrees on examination. This is consistent with a 20 percent disability rating. Nonetheless, when considering pain on motion, the May 2011 VA examination shows that there was objective evidence of pain at 20 degrees of flexion.  Thus, the Board finds that the Veteran's service-connected residuals of a back injury more closely approximates a 40 percent disability rating as the Veteran's forward flexion of the thoracolumbar spine is less than 30 degrees when considering pain. 

In granting a 40 percent disability rating, the Board has determined that the Veteran's residuals of a back injury do not warrant a rating higher than 40 percent as the manifestations of the Veteran's service-connected back disability do not more closely approximate unfavorable ankylosis of the entire thoracolumbar spine.  The Board notes that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension and the ankylosis results in one or more stated conditions.  38 C.F.R. § 4.71a, note 5.  The May 2011 VA examiner determined that the Veteran did not have a fixed deformity or ankylosis of the spine.  Furthermore, the evidence of record shows that the Veteran has some range of motion of the thoracolumbar spine.  Accordingly, the evidence of record does not more closely approximate unfavorable ankylosis of the thoracolumbar spine, even considering additional loss of motion based on repetitive use due to pain.  

The Board has also considered whether the Veteran is entitled to a separate disability rating or a higher disability rating under other Diagnostic Codes.  The Veteran denied having bladder problems, bowel problems or erectile dysfunction in the May 2011 VA examination.  The examiner noted that the Veteran did not have any objective neurological abnormalities to include bladder or bowel disorders and erectile dysfunction.  There is no other evidence of record that shows that the Veteran has any neurological disorder as a residual of his back injury.  Therefore, the Veteran is not entitled to a separate rating for a neurological disorder due to his service-connected residuals of a back injury. 

Under Diagnostic Code 5243, for intervertebral disc syndrome (IVDS), a 60 percent rating is warranted where IVDS results in incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  The medical evidence does not support a finding of IVDS or incapacitating episodes with physician prescribed bed rest as described in the regulations.  See id. at Note (1).


Extraschedular Consideration

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected back disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's residuals of a back injury with the established criteria found in the rating schedule for lumbosacral strain shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Board notes that the record shows that the Veteran's back disability interferes with his occupational functioning as his job required prolonged standing and carrying relatively heavy loads.  The Board finds that the rating criteria considers the functional impact of the Veteran's reduced range of motion and the evidence does not indicate that his residuals of a back injury have caused marked interference with his employment that is not already contemplated in the rating schedule.  Furthermore, the medical record does not show that the Veteran's service-connected back disability has necessitated frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

Residuals of a Right Knee Injury

The Veteran's service-connected residuals of a right knee injury are currently evaluated under Diagnostic Code 5003-5260 (2011).  The Board observes that in the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With diseases, preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2011).  The hyphenated diagnostic code in this case therefore indicates that degenerative arthritis under Diagnostic Code 5003 is the service-connected disorder and that limitation of flexion rated under Diagnostic Code 5260 is the residual condition.

Under Diagnostic Code 5003, degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.   38 C.F.R. § 4.71a, Diagnostic Code 5003.  For purpose of rating a disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).  The diagnostic codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261. 

Under Diagnostic Code 5260, (limitation of flexion), a 10 percent disability rating is warranted for flexion limited to 45 degrees.  Limitation of flexion to 30 degrees warrants a 20 percent disability rating.  A 30 percent disability rating is assigned for flexion limited to 15 degrees or less.  In order for the Veteran to receive a 10 percent rating under Diagnostic Code 5261 (limitation of leg extension), the evidence must show that his right knee disability is manifested by leg extension limited to 10 degrees.  A 20 percent rating under Diagnostic Code 5261 is warranted if the evidence shows leg extension limited to 15 degrees.  The Veteran is entitled to a 30 percent disability rating for leg extension limited to 20 degrees.  A veteran who has both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  See VAOPGCPREC 9-04 (September 17, 2004).

During the pendency of this appeal, the RO increased the disability rating assigned to the Veteran's residuals of a right knee injury from 10 percent to 20 percent under Diagnostic Code 5003-5260, effective May 5, 2011.  The Board has considered whether the Veteran is entitled to a higher disability rating under the assigned stages of this appeal.  Additionally, the Board has considered whether additional staging is appropriate.  For reasons discussed in more detail below, the Board finds that the stages created by the RO are appropriate in light of the competent medical evidence of record and that there is no evidence of record that the Veteran's service-connected disability underwent further increases in severity during this appeal sufficient to warrant additional staged ratings.

Prior to May 5, 2011

A VA examination conducted in January 2007 shows that the Veteran complained of constant right knee pain, which he described as an ache that he rated a nine out ten.  He denied any right leg weakness, but he reported right knee stiffness.  The Veteran stated that his knee has given way with buckling and he has fallen several times, but he usually catches himself.  It does not lock in place.  The Veteran also reported flare-ups of increased right knee pain, rated a ten out of ten.  These flare-ups occur with weather changes and can last for a week.  The Veteran uses a cane when the knee completely goes out.  The examiner noted that the Veteran did not bring it to the exam.  The Veteran denied a history of dislocation or recurrent subluxation. 

Physical examination revealed that the Veteran actively resisted strength testing, but his true strength was shown to be a five out of five because of the strength with which he resisted testing.  The Veteran's gait was unremarkable and there was no functional limitation on standing or walking.  He was able to rise to his toes and heels without difficulty.  There was no evidence of callosities, breakdown or abnormal show wear pattern that would indicate abnormal weight bearing.  There was no ankylosis, constitutional signs consistent with inflammatory arthritis or objective evidence of pain.  Right knee flexion was limited to 55 degrees due to very poor effort by the Veteran.  The examiner observed that the Veteran actively resisted further testing, but he was able to easily sit in a chair with his knees bent to 90 degrees.  The knee bent to full range of motion during McMurray's testing.  Extension was full to zero degrees.  The examiner concluded that there was no reason to suppose that his range of motion was limited.  There was no varus or valgus motion in neutral position or in 30 degrees flexion.  Lachman's test and anterior and posterior drawer tests were normal.  The Veteran actively resisted McMurray's test, but it was negative.  Right knee x-rays conducted in December 2006 show mild degenerative arthritis.  The examiner noted that the Veteran appeared to be exaggerating his examination findings for the purpose of disability compensation and he found that the Veteran's complaints were out of proportion to any objective findings.  

The Board notes that VA treatment records show that the Veteran sought treatment for right knee pain on various dates throughout the appeal.  Specifically, the Veteran sought treatment for right knee pain after he was walking and his knee buckled.  See VA treatment record dated in June 2009.  He received a doctor's note for missing three days of work.  

Based on the evidence of record, the most pertinent of which was discussed above, the Veteran's right knee did not objectively demonstrate limited leg flexion of 30 degrees or less prior to May 5, 2011.  The January 2007 VA examination shows that the Veteran was unwilling to flex beyond 55 degrees during range of motion testing; however, the Veteran was able to flex his right knee to 90 degrees easily while sitting in a chair during the evaluation.  There was no objective evidence of pain.  The Board finds that the medical evidence did not reveal that pain on use had resulted in additional functional limitation to the extent that under the limitation of motion codes the Veteran's disability would be more than 10 percent disabling.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, the Veteran is not entitled to a disability rating in excess of 10 percent for his service-connected residuals of a right knee injury prior to May 5, 2011.

The Board has also considered whether the Veteran is entitled to a rating higher than 10 percent or a separate rating for his right knee disability under alternate diagnostic codes.  

In this regard, the Board acknowledges that a Veteran who has both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  See VAOPGCPREC 9-04 (September 17, 2004).  The Veteran demonstrated full extension to zero degrees in the January 2007 VA examination.  Furthermore, the VA treatment records do not reveal that the Veteran's extension was limited to 10 degrees or more prior to May 5, 2011.  The medical evidence shows that the Veteran did have additional pain on flare-ups and repetitive motion; however it did not cause additional functional loss with respect to extension of the right leg.  Thus, the Board concludes that the preponderance of the evidence shows that a separate 10 percent rating for limitation of extension is not warranted.  Accordingly, the Veteran is not entitled to a separate rating for his residuals of a right knee injury under Diagnostic Code 5261. 

A separate disability ratings is also allowed for arthritis with limitation of function and subluxation or instability of the knee under Diagnostic Code 5257.  VAOPGCPREC 23-97 (July 1, 1997) published at 62 Fed. Reg. 63,604 (1997) (authorizing separate evaluations for arthritis and subluxation or instability of the knee under Diagnostic Codes 5003 and 5257).  The medical evidence shows that the Veteran's residuals of a right knee injury are not characterized by recurrent subluxation or lateral instability, as the VA examiner noted that was no varus or valgus motion.  There was no objective evidence of instability and the Veteran denied dislocation or recurrent subluxation.  In addition, there is only one mention of the Veteran's knee buckling in the VA treatment records.  See May 2009 VA treatment record.  Thus, the Veteran is not entitled to a separate disability rating under Diagnostic Code 5257 for recurrent subluxation or instability of the right knee. 

The other rating codes evaluating knee and leg disabilities that provide for a disability rating higher than 10 percent include Diagnostic Codes 5256, 5258 and 5262.  The evidence reveals that the Veteran does not have ankylosis of the right knee.  Furthermore, there is no medical evidence of dislocated semilunar cartilage or malunion or nonunion of the tibia and fibula associated with the service-connected right knee disability.  Therefore, a higher disability rating is not available under the criteria set forth in Diagnostic Codes 5256, 5258 and 5262.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262.

As of May 5, 2011

The Veteran was provided with another VA examination in May 2011.  He reported that he had intermittent right knee pain.  The Veteran described the pain as sharp and stabbing that is rated a six out of ten.  He indicated that he has had instability and weakness, but he denied stiffness, deformity, locking, lack of endurance, effusion, episodes of dislocation or subluxation, swelling, heat or drainage of the right knee.  He has flare-ups of increased pain rated as a nine out of ten that occur daily and last from five to 30 minutes.  The flare-ups are precipitated by prolonged standing and walking.  The Veteran reported that he uses a knee brace at work.  

Physical examination revealed that the Veteran's gait was unremarkable and there was no functional limitation on standing or walking.  There were no callosities, breakdown or abnormal shoe wear pattern that would indicate abnormal weight bearing.  There was no ankylosis, constitutional signs consistent with inflammatory arthritis or objective evidence of pain.  Flexion was from zero to 55 degrees with pain at 20 degrees.  Extension was to zero degrees.  The examiner noted that when he placed the Veteran's right knee in position to test the posterior drawer sign, which was at approximately 80 degrees, the Veteran did not report any pain.  There was objective evidence of painful motion, but not edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement or guarding of movement.  During a flare-up or on repetitive use, the Veteran is additionally limited by pain, but not weakened movement, excess fatigability, incoordination or functional loss.     There was no varus or valgus motion in neutral or in 30 degrees of flexion.  Lachman's test and the anterior and posterior drawer tests were normal.  McMurray's test was negative.  

Based on the evidence of record, the most pertinent of which is discussed above, the Veteran's service-connected right knee disability does not more closely approximate a 30 percent disability rating.  In this regard, the Veteran's right leg flexion is limited to 20 degrees with consideration of pain on limitation of motion.  There is no evidence of record that flexion of the right leg is limited to 15 degrees at any time during the appeal period and more specifically as of May 5, 2011.  The limitation to 20 degrees considers pain on repetitive use.  Furthermore, the evidence does not show that the Veteran's functional loss on repetitive motion or flare-ups due to pain, fatigability or incoordination results in flexion limited to 15 degrees or less.  Accordingly, the Board finds that a disability rating in excess of 20 percent for service-connected residuals of a right knee injury is not warranted under Diagnostic Code 5260. 

As noted above, the Veteran may be entitled to a separate disability rating for limitation of extension of the right knee (Diagnostic Code 5261) and/or recurrent subluxation or lateral instability of the right knee (Diagnostic Code 5257).  The evidence shows that the Veteran has full extension to zero degrees as of May 5, 2011.  The evidence does not show that the Veteran's extension is limited to 10 degrees to warrant a compensable disability rating even with consideration of pain, incoordination or fatigability on repetitive use or during flare-ups.  Furthermore, the evidence of record shows that the Veteran does not have lateral instability or subluxation of the right knee.  Thus, the Veteran is not entitled to a separate disability rating under Diagnostic Code 5261 or 5257.  

The Board has also considered whether the Veteran is entitled to a higher rating for residuals of a right knee injury under alternative diagnostic codes.  The diagnostic codes that provide a disability evaluation in excess of 20 percent for a disability of the knee that have not already been considered include Diagnostic Codes 5256 and 5262.  The Veteran does not have ankylosis of the knee or impairment of the tibia or fibula.  Accordingly, diagnostic codes 5256 and 5262 for knee and leg conditions are not applicable in this case.  See 38 C.F.R. § 4.150, Diagnostic Code 5256 and 5262.

The Board has considered whether additional staged ratings are appropriate for the Veteran's service-connected right knee disability.  The evidence of record does not reveal that the Veteran's residuals of a right knee injury have undergone varying and distinct levels of severity that is not already contemplated in the Veteran's current staged ratings.  As such, additional staged ratings are not warranted.

Thus, for the reasons explained above, the Board finds that the medical evidence more closely approximates the current disability rating of 10 percent prior to May 5, 2011 and a 20 percent as of May 5, 2011 for residuals of a right knee injury.  

Extraschedular Consideration

With respect to whether the Veteran's right knee disability should be referred for extraschedular consideration, the evidence does not show such an exceptional disability picture that the available schedular evaluation for service-connected residuals of a right knee disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's residuals of a right knee injury with the established criteria found in the rating schedule for limitation of flexion shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Board notes that the record shows that the Veteran's right knee disability interferes with his occupational functioning as his job required prolonged standing.  The Board finds that the rating criteria considers the functional impact of the Veteran's reduced range of motion and the evidence does not indicate that his residuals of a right knee injury have caused marked interference with his employment that is not already contemplated in the rating schedule.  Furthermore, the medical record does not show that the Veteran's service-connected right knee disability has necessitated frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).


Total Rating Based on Individual Unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that either disability at issue renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.




	(CONTINUED ON NEXT PAGE)



ORDER

1.  Entitlement to a disability rating in excess of 10 percent for service-connected residuals of a back injury prior to May 5, 2011 is denied.

2.  Entitlement to a 40 percent disability rating for service-connected residuals of a back injury from May 5, 2011 is granted.

3.  Entitlement to a disability rating in excess of 10 percent for service-connected residuals of a right knee injury prior to May 5, 2011 is denied.

4.  Entitlement to a disability rating in excess of 20 percent for service-connected residuals of a right knee injury from May 5, 2011 is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


